DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-16, in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“b) performing pair-wise distance measures between images of said processed images providing a pair-wise distance matrix; c) analyzing said pair-wise distance matrix by executing a first nonlinear dimensionality reduction algorithm that assigns a point in an n-dimensional space associated to each analyzed image; and United States Patent Application No. 16/772,097 Filing Date: June 11, 2020 - Inventor: Pablo AMIL MARLETTI, et al. Page 5 of 8 d) outputting the results of said analysis in a visual way enabling being usable to detect if said eyes suffer from glaucoma”
"Comparative analysis of nonlinear dimensionality reduction techniques for breast MRI segmentation” discloses (section II.B.2, “Multidimensional scaling” and II.F,2 R, reads on claim one step a), (section II.C.1, “Nonlinear dimension reduction”, reads on claim one step b-c), but does not fairly disclose step d and the field of endeavor (glaucoma in the eye)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662